Citation Nr: 0619941	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee pain.

2.  Entitlement to service connection for right ankle pain.

3.  Entitlement to service connection for left ankle strain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post removal of plica, right knee.

5.  Entitlement to an initial compensable evaluation for a 
left forearm scar.

6.  Entitlement to an initial compensable evaluation for 
rosacea of the nose.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1986 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of an initial evaluation in excess of 10 percent 
for status post removal of plica of the right knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not show a current 
disability of the left knee, right ankle, or left ankle.

3.  The veteran's rosacea of the nose is manifested by 
exudation involving an exposed surface, but is without 
constant itching, extensive lesions or marked disfigurement; 
nor does it cover 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or require constant 
or near-constant systemic therapy.  

4.  The scar to the left forearm is neither painful nor 
tender, is without functional limitation of the affected 
part, and does not cause limited motion; it is essentially 
asymptomatic.


CONCLUSIONS OF LAW

1.  A left knee disorder, right ankle disorder and left ankle 
disorder were not incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for an initial 10 percent evaluation for 
rosacea of the nose are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7806 (2002); 4.118, Diagnostic Code 7806 (2005).

3.  The criteria for a compensable evaluation for a left 
forearm scar are not met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records have been reviewed and appear to be 
complete.  In June 1988, the veteran sprained his left ankle.  
There was no dislocation, no edema and he had full range of 
motion.  The assessment was primary strain.  He was put on 
crutches for 4 days.

In August 1990, the veteran was treated for complaints of 
pain and swelling in his right ankle for the past five days 
after he was kicked by another player while playing soccer.  
X-ray examination revealed no evidence of fracture or 
dislocation.  The assessment was sprain to the left ankle.

On periodic examination in February 1995, a three inch scar 
was noted on the left forearm.  This scar was not noted on 
examination at entry.

In a 1997 physical examination, the veteran complained of a 
rash on his nose which had been red since he came back from 
Saudi Arabia.  This was noted to be worse with sun exposure 
and would crust.  The veteran denied any changes with spicy 
food or alcohol.  The assessment was rosacea.  

In September 2000, the veteran was treated for complaints of 
bilateral knee pain.  He denied any trauma.  He indicated 
that his knees would "pop" in the morning, and if they did 
not "pop" they would swell.  The impression was bilateral 
knee pain.  

On VA joints examination in June 2001, the veteran indicated 
that he sustained a laceration of his upper left forearm in 
1993 when he was cut on some sheet metal.  At the time, he 
was sutured.  Currently, he had no difficulty.  He also 
indicated that he developed pain and swelling in his knees 
and his ankles from running, and still had some pain 
especially when walking up and down stairs.  His left knee 
was painful just like the right.  On physical examination, he 
walked with a normal gait.  There was no swelling, redness 
and no heat of either knee.  Flexion of both knees was to 100 
degrees.  There was no suprapatellar crepitation of either 
knee.  The cruciate and collateral ligaments were intact.  He 
had negative Lachman's and McMurray's bilaterally.  
Examination of the ankles showed no redness, heat or 
swelling.  He could dorsiflex 30 degrees, plantar flex 40 
degrees, and had 30 degrees of inversion and eversion, 
bilaterally.  The impression was chronic pain right knee, 
chronic pain left knee, chronic pain left ankle, and chronic 
pain right ankle as well as arthroscopic surgery with 
excision of plica of the right knee.  X-ray examination of 
the both knees and ankles were noted as normal.

On VA general examination, also in June 2001, the veteran 
indicated that he had been diagnosed as having rosacea during 
service and was given some treatment, but had no medication 
at the present time.  He said that his nose did bother him, 
especially at certain times when the skin would crack and 
ooze.  Examination of the nose revealed some erythema and 
some thickening of the skin with one papule on the right side 
of the nose.  Photographs were taken which appear to be 
consistent with the description of the examiner.  The 
assessment was rosacea involving the nose, for which the 
veteran is on no medication.

On VA skin diseases examination in August 2003, the veteran 
indicated that he treated his rosacea with sunblock.  When it 
bothered him, there was cracking about the skin of the nose 
with oozing with formation of a purulent scab and some 
soreness.  He had never taken antibiotics.  Examination 
showed some thickening of the skin of the bridge of the nose, 
but there was currently no erythema or plaques, scaling or 
ulcerations.  There was no tenderness to palpation of the 
nose.  The impression was history of rosacea of the nose 
dating to 1997 aggravated by sun exposure, no current 
expressions.  

On VA examination of the joints in August 2003, the veteran 
indicated that he had no symptoms from the scar on his 
forearm and the function of the forearm and hand were normal.  
Examination of the left forearm showed a diagonal scar 
measuring 7 cm.  Evaluation of the forearm in terms of muscle 
function and sensory function was entirely normal.  The 
assessment of the scar was no residual symptoms and no 
disability.  

II.  VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish service connection and increased 
ratings in the May 2002 rating decision on appeal, the 
September 2003 statement of the case (SOC), as well as VCAA 
compliance letters sent to the veteran in November 2001, 
March and April 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March and April 
2004 letters, VA informed the veteran that VA must make 
reasonable efforts to assist a veteran in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the veteran that as long as he 
provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the March and April 2004 
letters to the veteran.  

With regard to the claims for service connection, although 
the veteran was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating, should service connection be granted, this 
does not result in any prejudice to the veteran as this 
decision results in a denial of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was adequately notified of the evidence necessary to 
establish the effective date of his current ratings in the 
May 2002 rating decision on appeal and the April 2004 VCAA 
compliance letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in September 2003, and 
prior to transfer and certification of the appellant's case 
to the Board, and as described above the content of the 
notice complied or substantially complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has made reasonable attempts to obtain all 
relevant records of the veteran's treatment identified by the 
veteran; however, although he has been requested to provide 
information on any current treatment, he has not indicated 
any.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which he declined.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims for service connection and for increased 
initial ratings.  The veteran has not indicated, and the 
evidence does not show, that there are any unobtained records 
which could possibly substantiate his claims.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

III.  Service Connection for Left Knee, Right Ankle and Left 
Ankle Pain

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After review of the evidence of record, it does not appear 
that the veteran in fact has a current disability of his left 
knee or ankles.  While the veteran has reported symptoms 
related to his left knee and ankles to VA which were noted on 
VA examination, the record essentially shows that he has not 
sought medical treatment for such complaints, and no disorder 
of the left knee or ankle has been diagnosed.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of 
identified disabilities of left knee or ankles, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The Board acknowledges that the veteran's service medical 
records show that he sprained his left ankle in service in 
June 1988, and his right ankle playing soccer in August 1990, 
and complained of bilateral knee pain in September 2000, 
which he has not related to trauma.  However, there is no 
indication that he was treated further in service following 
these injuries, and no evidence of any abnormality shown on 
X-ray examination at the time.  

After service, the veteran has not indicated any treatment 
for disorders involving his left knee or ankles, and there is 
no medical evidence of a diagnosis other than pain with 
respect to the left knee or ankles or purporting to relate a 
current disability or the veteran's current symptomatology to 
an injury or disease in service.  VA examination in June 2001 
only diagnosed chronic pain, and X-ray examination of the 
left knee and ankles was noted as normal.

In this case, the only post-service symptomatology of the 
left knee and ankles consists of pain, without any currently 
diagnosed underlying clinical disability.  As noted by the U. 
S. Court of Appeals for the Federal Circuit, a symptom alone, 
such as pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
Therefore, the Board concludes that, other than the veteran's 
description of pain, there is no indication that he has a 
current disability in his left knee or ankles.  Without a 
diagnosis of a left knee or ankle disability, the Board 
cannot grant the veteran's claim.

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has a disease 
or injury of the left knee, right ankle or left ankle.  In 
the regulations implementing the Veterans Claims Assistance 
Act of 2000, competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1)).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis of 
a current left knee or ankle disability is beyond the range 
and scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  

As noted above, the competent medical evidence of record 
shows no left knee or bilateral ankle disability.  The 
preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2005).

IV.  The Increased Rating Claims.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
to injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended. See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the 
September 2003 SSOC, the RO considered the veteran's claim 
under both the old and the new regulations.  

Rosacea

The veteran's rosacea of the nose is rated by analogy to 
eczema as the most closely analogous disability.  Under the 
old regulations, effective prior to August 30, 2002, eczema 
was evaluated as 10 percent disabling when manifested by 
exfoliation, exudation, or itching, if on an exposed surface 
or extensive area; as 30 percent disabling when manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement; and as 50 percent disabling when manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the disorder is 
exceptionally repugnant. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002), effective prior to August 30, 2002.

Under the current regulations, effective August 30, 2002, 
Diagnostic Code 7806 was amended.  Under the revised 
criteria, dermatitis or eczema may also be rated as 
disfigurement on the head, face or neck or scars, depending 
upon the predominant disability.  The veteran does not allege 
and the evidence does not show disfigurement or scars related 
to his rosacea.  For eczema, a 10 percent rating is assigned 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7805, effective August 30, 
2002.  A 30 percent rating is assigned for dermatitis or 
eczema covering 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id. A 60 percent rating is assigned for dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See Ardison v. Brown, 6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  See Bowers; Ardison.

The veteran's representative argues that the veteran meets 
the requirement for a 10 percent evaluation under the old 
criteria, which contemplates exudation if involving an 
exposed area.  Although the veteran's nose has not been 
examined during the active phase, the Board finds that the 
veteran's description as reported to the examiner of cracking 
and oozing at times when it is most disabling is adequate to 
rate the rosacea of the nose and a 10 percent evaluation is 
granted under the old criteria.  However, the criteria are 
not shown for a higher or 30 percent evaluation because there 
is no evidence of constant itching, extensive lesions or 
marked disfigurement under the old criteria.  A higher or 30 
percent evaluation is also not supported under the new 
criteria because the evidence does not show that his rosacea 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; or requires constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  In the August 2003 
examination, the veteran stated that he treated his condition 
only with sunblock, and he has consistently denied any 
medication.  Therefore, the evidence supports an increased 
initial evaluation of 10 percent and no higher.  

The Scar

The veteran's service-connected scar of the left forearm is 
currently evaluated as 0 percent disabling pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7805.

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation was warranted for superficial scars that 
were tender and painful on objective demonstration.  
Diagnostic Code 7804.  Scars could also be evaluated for 
limitation of functioning of the part affected.  Diagnostic 
Code 7805.

The Board takes note of the amendments to the amended 
criteria for rating the skin, effective August 30, 2002. See 
67 Fed. Reg. 49,596 (July 31, 2002).  The new criteria 
provide for assignment of a 10 percent evaluation for scars 
other than on the head, face, or neck, where such are deep 
and cause limited motion in an area exceeding six square 
inches; for scars covering an area of 144 square inches or 
greater even where superficial and without resulting motion 
limitation; for a superficial unstable scar (characterized by 
a frequent loss of skin covering the scar); or a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804 (2005).  Otherwise, 
scars will continue to be rated on the limitation of motion 
of the affected part, under Diagnostic Code 7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board would be 
able to proceed with a decision on the merits of this appeal, 
with consideration of the original and revised regulations, 
without prejudice to the veteran, even if the RO had not 
addressed them.  See Bernard v. Brown, 4 Vet. App. 384, 393- 
394 (1993).

Evaluating the veteran's symptomatology with the above 
criteria, the Board finds that a compensable rating is not 
warranted under either the previous or revised regulations.  
Specifically, under the previous criteria, the veteran's scar 
has never been shown to be poorly nourished, with repeated 
ulceration.  There also is no evidence that it has ever been 
tender and painful on objective demonstration.  In this 
regard, both VA examiners that evaluated the veteran's scar 
noted that there was no tenderness to the scar during the 
examination.  Finally, there is no evidence of limitation of 
function of the affected part.  Therefore, the veteran's scar 
to the left forearm does not warrant an increased rating 
under the previous criteria.

Under the revised criteria, the Board notes that the 
veteran's scar does not cover an area of at least 144 square 
inches.  Nor has his scar been shown to be unstable, causing 
a frequent loss of skin covering the scar.  As described 
above, the veteran's scar has also never been shown to have 
been painful on examination.  Finally, there is no evidence 
of limitation of motion of the affected part, due to the 
veteran's scar.  Therefore, the Board finds that an increase 
to a compensable rating is not warranted under the revised 
criteria governing skin disabilities.  

The preponderance of the evidence of record is against an 
initial compensable evaluation for the scar to the left 
forearm.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for left knee pain, right ankle pain and 
left ankle strain is denied.

An initial 10 percent evaluation for rosacea of the nose is 
granted, subject to the criteria which govern the payment of 
monetary awards.

An initial compensable rating for a left forearm scar is 
denied.




REMAND

Service medical records show that in January 2001, the 
veteran underwent arthroscopy of the right knee with 
debridement of pathologic plica.  He complained of 
intermittent swelling as well as point tenderness over the 
region.  There was some mild tenderness over the joint line.  
There was no positive McMurray's.  X-ray examination of the 
right knee was unremarkable.  On follow-up examination, also 
in January, his pain was improved.  He still had medial 
tenderness but no effusion and he was noted to be well 
healed.  His range of motion was 0-130 degrees.  His 
condition was improving, and he was to continue with therapy 
and start strength training.  

On VA joints examination in June 2001, the veteran indicated 
that he developed pain and swelling in his knees and his 
ankles from running, and still had some pain especially when 
walking up and down stairs.  On physical examination, he 
walked with a normal gait.  There was no swelling, redness 
and no heat of either knee.  He had healed portal scars on 
the right knee.  Flexion of both knees was to 100 degrees.  
There was no suprapatellar crepitation of either knee.  The 
cruciate and collateral ligaments were intact.  He had 
negative Lachman's and McMurray's bilaterally.  The 
impression was chronic pain right knee as well as 
arthroscopic surgery with excision of plica of the right 
knee.  X-ray examination was noted as normal.

On VA examination of the joints in August 2003, the veteran 
indicated that he had difficulty with pain in the right knee, 
described as a 7 out of 10 in severity.  This was worse in 
the morning when it was quite stiff.  There was no swelling 
and the knee did not give way.  The range of motion was 0-
115, which produced moderate pain.  There was tenderness 
about the medial aspect of the knee, and about the lateral 
aspect to a lesser degree.  There was slight crepitus with 
flexion.  There was no fluid and no laxity.  The assessment 
was degenerative joint disease with status post operation 
with continued knee pain, decrease in range of motion, and 
moderate disability with slight progression.  

The veteran's representative argues that the August 2003 
examination is inadequate because it failed to consider 
functional loss as a result of the veteran's pain on use.  
Deluca v. Brown, 8 Vet. App. 202 (1995).  Further, it is 
argued that the examination is inadequate because it fails to 
take into account fluctuating disability, and the veteran 
should be examined after a trial of having the veteran climb 
stairs, when he indicated that his pain became worse.  See 
Ardison v. Brown, 2 Vet. App. 405 (1994).  Finally, the 
representative requests consideration of a separate rating 
for arthritis, citing VAOPGCPREC 9-98.  The Board notes that 
additionally, the last examination of the veteran is almost 
three years old and may be too old to adequately rate the 
veteran's disability.  For these reasons, another VA 
examination should be scheduled.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination of the veteran's 
service-connected right knee.  The 
examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected right knee.  
The examiner should describe whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement.  The examiner should address 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly, such as when walking up and 
down stairs.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

2.  The RO should readjudicate the issue 
of entitlement to an increased initial 
rating for right knee disability, status 
post excision of plica.  The RO should 
consider the possibility of staged 
ratings, and whether a separate rating 
for arthritis is appropriate.  If the 
benefits sought on appeal remain denied, 
the veteran and any representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and the applicable law 
and regulations considered pertinent to 
the issue currently on appeal, since the 
September 2003 SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


